DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim(s) 1-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 1 recites the limitation “discharging a composite material” followed by “drawing out fewer than all components of the composite material.”  There is insufficient antecedent basis for fewer than all components in the claim because there is no earlier recitation of the limitation. For compact prosecution, the limitation is interpreted as -- discharging components of a composite material-- (see claim 12). Claim(s) 2-11 which depend from claim 1 are similarly rejected.
Claim 7 recites the limitation “further including hardening the at least a liquid discharged from the print head to form the object.”  Claims must particularly point out and distinctly define the metes and bounds of the subject matter. A claim is indefinite if the scope of the claim is not clear to a hypothetical person possessing the ordinary level of skill in the pertinent art. For compact prosecution, the limitation is interpreted as --further including hardening the composite material discharged from the print head to form the object-- (see claim 18).
Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4, 6-8, 10-16, and 18-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Evans (US 2017/0028644).
Regarding claims 1-2 and 12, Evans teaches a method comprising directing components of a composite material through at least one inlet into a print head (Fig 1; [0062]); discharging the composite material from an outlet of the print head to form the object (Fig 1; [0089]); and drawing out fewer than all of the components of the composite material from the print head (Fig 1; [0087]-[0088]).
Regarding claims 3 and 15, as applied to claims 2 and 12, Evans teaches a method directing the components of the composite material into the print head includes directing at least a liquid and a continuous reinforcement into the print head (Fig. 1; [0053]).
Regarding claims 4 and 14, as applied to claims 3 and 12, Evans teaches a method wherein directing the at least a liquid and the continuous reinforcement into the print head includes separately directing the at least a liquid and the continuous reinforcement into the print head (Fig. 1; [0053]).
Regarding claim 6, as applied to claim 3, Evans teaches a method wherein drawing out the fewer than all of the components of the composite material includes drawing out the at least a liquid (Fig. 1; [0053], [0087], and [0088]).
Regarding claims 7 and 18, as applied to claims 6 and 12, Evans teaches a method further including hardening the at least a liquid discharged from the print head to form the object (Fig. 1; [0059]).
Regarding claims 8 and 13, as applied to claims 1 and 12, Evans teaches a method wherein drawing out the fewer than all of the components of the composite material includes drawing out the fewer than all of the components from multiple locations of the print head and wherein drawing out the fewer than all of the components of the composite material includes drawing out the fewer than all of the components from multiple locations of the print head (Fig 1; [0053], [0059]; and [0061]).
Regarding claims 10 and 19, as applied to claims 1 and 12, Evans teaches a method wherein the components of the composite material discharging from the print head include at least a continuous reinforcement and a liquid (Fig 1; [0089]); and discharging the composite material from the print head includes pulling the continuous reinforcement the print head ([0337]).
Regarding claims 11 and 20, as applied to claims 10 and 19, Evans teaches a method further including pressurizing the liquid (Fig. 1; [0087]-[0088]).
Regarding claim 16, as applied to claim 12, Evans teaches a method of directing the components of the composite material through the at least one inlet includes directing the components through multiple inlets into the print head (Fig. 1; [0053]).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 5 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Evans (US 2017/0028644), as applied to claims 1 and 12, and in further view of Hocker (US 2017/0266876).
Regarding claims 5 and 17, as applied to claims 1 and 12, Evans does not specify recirculating the fewer than all of the components of the composite material drawn out of the print head back into the print head.
However, in the same field of endeavor, nozzles for additive manufacturing, Hocker teaches the dispensed liquid can be collected below the nozzle cartridge and optionally recycled (e.g., with or without heating or cooling) to provide further heating or cooling over the same or different nozzle cartridge ([0057]).
One of ordinary skill in the art before the effective filing date of the invention would have found it obvious to modify the method taught by Evans to recycle the liquid drawn out of a print head as aught by Hocker since the use of a known technique to improve similar devices (methods or products) in the same way is likely to be obvious. MPEP 2143(C).
Claim(s) 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Evans (US 2017/0028644).
Regarding claim 9, as applied to claim 8, although Evans does not specify directing the fewer than all of the components of the composite material into the print head at a location between the multiple locations, one of ordinary skill in the art before the effective filing date of the invention would have found it obvious to rearrange the inlets and outlets, since it has been held that rearranging parts of an invention involves only routine skill in the art while the device having the claimed dimensions would not perform differently than the prior art device, and since it has been held that a mere reversal of the essential working parts of a device involves only routine skill in the art. MPEP 2144.04(VI)(C).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMEL M NELSON whose telephone number is (571)272-8174.  The examiner can normally be reached on 830 AM-600 PM EST (on campus Monday - Thursday; telework every other Friday).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Del Sole can be reached on (571) 272-1130.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JAMEL M NELSON/Examiner, Art Unit 1743 




/JOSEPH S DEL SOLE/Supervisory Patent Examiner, Art Unit 1743